Citation Nr: 1219029	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  06-10 876A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus.

2.  Entitlement to service connection for hypertension, including as secondary to the Type II Diabetes Mellitus.

3.  Entitlement to service connection for an eye disorder, claimed as ocular hypertension and including as secondary to the Type II Diabetes Mellitus.

4.  Entitlement to service connection for a heart disorder, also including as secondary to the Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Appellant served on active duty (AD) from May 1969 to January 1973.  He also had additional service in the reserves from 1979 to 1993 with several periods of active duty for training (ACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2010, the Board remanded these claims to the RO via the Appeals Management Center (AMC) for further development and consideration.  Regrettably, however, the Board must again remand these claims.


REMAND

Another remand is necessary partly to verify any additional periods of ACDUTRA, excluding those already verified.  Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  

As the disorders at issue are diseases as opposed to injuries, it is not necessary to address periods of INACDUTRA.


As discussed in the Board's prior June 2010 remand, the Appellant in this case is a "Veteran" based on his AD service from May 1969 to January 1973.  He therefore is entitled to "Veteran" status and the full benefit of VA resources for any compensation claim based on that period of service.  However, to the extent he is alleging he has disorders that are a result, instead, of injury or disease incurred or aggravated during his time in the reserves, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  To establish status as a "Veteran" based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA. 38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has established status as a "Veteran" for purposes of other periods of service (e.g., his period of AD) does not obviate the need to establish that he is also a "Veteran" for purposes of the period of ACDUTRA where, as here, the claim for benefits is premised on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

Following and as a result of the Board's June 2010 remand, the AMC determined in October 2011 that the following are the dates on which the Veteran was on ACDUTRA, per the records of Naval Reserve Service:  July 1, 1978, through September 30, 1978; July 1, 1979, through September 30, 1979; October 1, 1979, through December 31, 1979; April 1, 1980, through June 30, 1980; February 13, 1981, through March 31, 1981; March 5, 1984, through March 21, 1984; February 25, 1985, through March 11, 1985; June 1, 1986, through June 13, 1986; March 1, 1987, through March 17, 1987; April 30, 1988, through May 14, 1988; June 4, 1989, through June 16, 1989; September 9, 1990, through September 21, 1990; and June 3, 1991, through June 18, 1991.

But a review of his service treatment records (STRs) appears to indicate he had additional periods of ACDUTRA.  Specifically, a STR dated December 12, 1993 indicates he was being discharged from active duty as of that date.  And, indeed, he claims to have served in the reserves until 1993, so there is a distinct possibility that he had additional periods of ACDUTRA after 1991.

Since his claims for service connection are partially predicated on incurrence during, or aggravation by, his periods of ACDUTRA, it is crucial that any additional periods of ACDUTRA be determined and verified.

Also, with respect to his claims for Type II Diabetes Mellitus and hypertension, the Board finds that a clarifying opinion is needed from the June 2010 VA examiner - who also provided an addendum opinion in July 2011 - to better address these claims.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (wherein the U. S. Court of Appeals for Veterans Claims (Court/CAVC) determined an examination was inadequate where the examiner did not comment on the Veteran's report of 
in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  Specifically, based on this examiner's previous opinions and conclusions, additional comment is needed concerning whether there is clear and unmistakable evidence the Veteran's pre-existing Type II Diabetes Mellitus and hypertension were not aggravated by his periods of ACDUTRA beyond their natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003).  See also 38 C.F.R. § 3.304(b)(1) and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Concerning the claim for Type II Diabetes Mellitus, it was noted in the previous Board remand in June 2010 that the Veteran had posited several theories as to how his Type II Diabetes Mellitus was related to his military service.  And, as such, all potential theories of entitlement must be considered.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  The theories that he had suggested included that this condition resulted from his exposure to Agent Orange while serving in Vietnam sometime in 1970 or while serving in the Philippines.  He also maintained that he was exposed to other chemicals and substances - through the ventilation system and in the course of performing his duties - while serving aboard the USS America.  And he contended that his diabetes was incurred during his periods of ACDUTRA.


Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  But even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), it is presumed he was exposed to herbicides if he served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence establishing he was not.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Type II Diabetes Mellitus is amongst the diseases associated with herbicide exposure for purposes of this presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

Nevertheless, in that same June 2010 remand, the Board determined there was no evidence in the Veteran's service personnel records (SPRs) suggesting he had served in-country in Vietnam, including on a temporary duty (TDY) assignment.  While these SPRs show that, during the relevant time period in question, he served aboard the USS America, documents also show that, during the same time period, the USS America was in port at Subic Bay, Hong Kong, Manila, and Yokosuka, Japan.  There was no indication the USS America was ever docked at the ports of Vietnam.  Moreover, even though his DD Form 214 shows he received the Vietnam Service Medal (VSM), the Republic of Vietnam Campaign Medal, and the Armed Forces Expeditionary Medal, these medals alone are insufficient to establish that he ever set foot on the landmass of Vietnam or in the inland waterways.  See Manual of Military Decorations and Awards, 6.5 (U.S. Department of Defense Manual 1348.33-M, September 1996).  And it has been further held by the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) that even service aboard a ship that is in close proximity to the Republic of Vietnam fails to warrant application of the presumption of herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert denied, 129 S. Ct. 1002 (2009).


It also was further determined that, while his service in the Philippines had been corroborated because of records showing that the USS America was in fact in port at Manila, he had presented no objective evidence to support his asserted exposure to Agent Orange there.  And as for his last assertion that he had been exposed to other chemicals while aboard the USS America, nothing of record indicated this exposure had ever in fact occurred.

So because his theories concerning exposure to Agent Orange and other chemicals were unfounded, and because he had also asserted that his Type II Diabetes Mellitus may have had its onset during a period of ACDUTRA, when he was found to have glucose intolerance, this claim was consequently remanded to provide him a VA compensation examination for a medical nexus opinion concerning the likelihood that his Type II Diabetes Mellitus initially manifested while serving on ACDUTRA.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Resultantly, he was provided a VA compensation examination later in June 2010, at which time the examiner provided a diagnosis of Type II Diabetes Mellitus and opined that, because it is a presumptive condition, because of evidence of abnormal glucose levels during military service, and because the Veteran had presumed exposure to Agent Orange due to his service in Vietnam - as evidenced by his receipt of the VSM - it was likely that his Type II Diabetes Mellitus resulted from his active military service.  

Following that examination, however, in June 2011 the RO requested clarification from that June 2010 VA examiner, pointing out that the mere receipt of the VSM was insufficient to establish the Veteran had ever set foot on the landmass of Vietnam or in the inland waterways.  So the June 2010 examiner was asked to additionally opine as to whether the Veteran's Type II Diabetes Mellitus was directly due to or aggravated by his periods of ACDUTRA.


This supplemental medical opinion was provided in July 2011.  The examiner indicated the Veteran's Type II Diabetes Mellitus was less likely as not caused by or a result of his active military duty.  The rationale provided was that:  1) because there was no evidence that he served in Vietnam and was, therefore, exposed to Agent Orange, this disorder was not considered a presumptive condition; 2) he served on AD from May 1969 until January 1973; and 3) his glucose intolerance - and eventual diagnosis of Type II Diabetes Mellitus - began approximately in 1985.  Therefore, the examiner concluded, the Veteran's Type II Diabetes Mellitus began during his duty in the reserves and not during active military duty.

The wording of this VA examiner's July 2011 addendum opinion suggests the Veteran's Type II Diabetes Mellitus incepted in 1985 or thereabouts with a diagnosis of glucose intolerance at the time, during a period of reserve service and not during a period of ACDUTRA or AD.  But contrary to the RO's June 2011 request to provide an opinion on whether this disease had been aggravated during a period of ACDUTRA, no opinion or conclusion was provided in this regard.  Therefore, clarification is needed as to whether there is clear and unmistakable evidence the Veteran's pre-existing Type II Diabetes Mellitus was not aggravated by a period of ACDUTRA beyond its natural progression.

Regarding the claim for hypertension, in its June 2010 remand, the Board similarly requested that a medical opinion be obtained with regards to whether hypertension had first manifested during a period of ACDUTRA, or if it was found that Type II Diabetes Mellitus had initially manifested during a period of ACDUTRA, whether the hypertension was as likely as not proximately due to, the result of, or chronically aggravated by the Type II Diabetes Mellitus.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Moreover, if hypertension was found not to have initially manifested during a period of ACDUTRA, the examiner was to provide an opinion as to whether it was chronically aggravated by any subsequent periods of ACDUTRA beyond its natural progression.

In the June 2010 VA examination report, the examiner indicated the Veteran had arterial hypertension that was not a complication of Type II Diabetes Mellitus.  He also concluded that it was not likely a result of the Veteran's active military service, unless he was on AD on February 13, 1993, when he was provided a physical examination that noted he had been treated for high blood pressure, and had had increased blood pressure for two years at the time, so dating back to 1991 or thereabouts.  The examiner was then requested to provide additional comment as to whether the diagnosis of hypertension was directly due to, or aggravated by, a period of subsequent ACDUTRA.  In his July 2011 supplemental comment, he noted that the Veteran's February 1978 reserve medical record documented no evidence of high blood pressure at the time; therefore, he did not have continued hypertension from AD as he had separated from service in 1973.

A review of the claims file shows that hypertension or high blood pressure was noted as early as 1989 in the Veteran's STRs.  A subsequent STR dated August 18, 1989 - on the last day of one of his periods of ACDUTRA, and subsequent to his diagnosis of glucose intolerance - noted that his blood pressure was 160/110.  So with respect to this claim, clarification also is needed as to whether there is clear and unmistakable evidence his pre-existing hypertension was not aggravated by a period of ACDUTRA or by his Type II Diabetes Mellitus beyond its natural progression.

In this regard, for purposes of establishing entitlement to service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  


This presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id., at (b)(1).

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran' service.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a 
pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

An increase in disability must consist of worsening of the enduring disability, so not just a temporary, but rather, chronic worsening must occur.  Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011); Falzone v. Brown, 8 Vet. App. 398 (1995); Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) (evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a pre-existing condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

As for the claims for an eye disorder as secondary to Type II Diabetes Mellitus or hypertension, and a heart disorder as secondary to Type II Diabetes Mellitus, a nexus opinion is needed from the June 2010 examiner as no nexus opinion was rendered at the time of examination.  Disability that is proximately due to, the result of, or chronically aggravated by a service-connected condition shall also be service connected on this secondary basis.  See 38 C.F.R. § 3.310(a) & (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Supporting medical nexus evidence usually, though not always, is needed to associate the claimed condition with service-connected disability.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

A review of the evidence of record shows that private treatment records include a 1999 notation regarding hypertensive retinopathy and a July 2003 notation of diabetic cataracts.  And, significantly, the June 2010 VA examiner had indicated that the Veteran's coronary artery disease was a complication of Diabetes Mellitus.  So if either the Diabetes Mellitus or the hypertension is linked to his military service, then this medical evidence suggests his retinopathy and heart disorder should be as well, because they are residual complications of one or both of these disabilities.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one or more of the claims cannot be rendered until a decision on another.  These types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC), as well as any other appropriate State or Federal agency, and obtain documented verification of any and all periods when the Veteran was on ACDUTRA after June 18, 1991, and prior to his separation from the reserves in 1993.  This includes requesting copies of any service separation documents.  Prepare an additional memo indicating additional periods of ACDUTRA service after June 18, 1991.  That is the last date of ACDUTRA service indicated in the October 2011 memo prepared following and as a result of the Board's prior remand.  The Veteran, however, claims to have had additional ACDUTRA service until 1993.

2.  If still available, return the claims file to the June 2010 VA compensation examiner for supplemental comment.  In particular, since, in his July 2011 supplemental nexus opinion, he seemed to determine that the Veteran's Type II Diabetes Mellitus had its onset in 1985 - during a period of reserve service but not while on ACDUTRA or AD - when he received a diagnosis of glucose intolerance, medical opinion is needed concerning whether there is clear and unmistakable evidence that the Veteran's Type II Diabetes Mellitus pre-existed his ACDUTRA service.  If so, medical opinion also is needed concerning whether there is clear and unmistakable evidence that Type II Diabetes Mellitus was not aggravated by the Veteran's period(s) of ACDUTRA beyond its natural progression.  

Also request from the June 2010 VA compensation examiner supplemental comment with regards to the hypertension claim.  In particular, since, in his July 2011 supplemental nexus opinion, he had determined that the Veteran's hypertension had its onset during reserve service and not active service, medical opinion is needed concerning whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed his ACDUTRA service.  If so, medical opinion also is needed concerning whether there is clear and unmistakable evidence that hypertension was not aggravated by the Veteran's period(s) of ACDUTRA or by his Type II Diabetes Mellitus beyond its natural progression.

Additionally, have the examiner also provide a medical nexus opinion as to the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed eye disorder, including especially retinopathy and/or cataracts, and/or heart disorder, including especially coronary artery disease - are secondary to the hypertension or Type II Diabetes Mellitus (provided it is first determined the hypertension and/or Type II Diabetes Mellitus were aggravated during or by the Veteran's ACDUTRA service). 

It is most essential the examiner discuss the underlying rationale of the opinions and conclusions expressed, if necessary citing to specific evidence in the file.  So review of the file, including a complete copy of this remand, is imperative.


In making these necessary determinations, the examiner must keep in mind the different standards of proof.  With regard to whether there were pre-existing disabilities, this opinion must be expressed in terms of whether there is "clear and unmistakable evidence" of pre-existing disability, which is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

On the other hand, with respect to the eye and heart disorders, the term "as likely as not" does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the examiner cannot provide these requested opinions without resorting to mere speculation, he must expressly indicate this but, more importantly, discuss why this cannot be done - such as by specifying whether opinions are not possible because there are multiple possible etiologies with none more prevalent than another, the cause of this disorders remain unknown to the medical community at large, or the examiner needs the benefit of other information or evidence or procurable data, etc.  So merely saying he cannot comment on this determinative issue of etiology will not suffice.

If, for whatever reason, this examiner is unavailable to provide this further (supplemental) comment, then have someone else equally qualified make these necessary determinations.  In this eventuality, however, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion.

In the event another examination is needed, the Veteran is hereby advised that failure to report for this additional examination, without good cause, may have adverse consequences on his pending claim.  See 38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


